COBB, J.
This appeal arose from an action brought by adoptive parents, H.W. Sr. and M.W., as parents, guardians and next friends of K.W., a minor. R.S. and R.W.S joined in the action as parents, guardians, and next friends of M.S., a minor1. Each of the parents listed above also joined in their individual capacity in a loss of consortium count. Essentially, the appellants claimed the Department of Children and Families (DCF) was negligent in not following its own procedures or more specifically; prior to September 1995, the time of adoption, DCF had custody and control over A.W., a minor, but breached its duty to maintain control over A.W. or to warn appellants of AW.’s sexual predator behavior resulting in sexual abuse to M.S. and K.W.
After careful consideration of the pleadings and the record, we reverse the summary judgment in regard to count 1 of the complaint. We do so because the alleged facts in that count, although not adeptly pled, suggest the existence of a viable cause of action as to which there are disputed issues of fact. Therefore, the entry of summary judgment as to count 1 appears premature at this point. On remand, the appellants should amend and clarify the allegations of count 1. In addition, we reverse summary judgment on count 2 to the extent it relied on sovereign immunity. We affirm summary judgment on counts 3 through 5 as we find these counts to be without merit or simply repetitious of the allegations set forth in count one of the complaint. Finally, we reverse *724summary judgment on count 6, consortium, as to the parents of M.S. and as to the parents of K.W. in their individual capacity.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
SHARP, W. and PLEUS, JJ„ concur.

. A.W., K.W.’s brother, was also adopted by H.W. Sr. and M.W. and allegedly sexually abused both K.W. and M.S.